914 F.2d 256
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GRAFF TRUCKING COMPANY, INC., Plaintiff-Appellant,v.Frank J. KELLEY, et al., Defendants-Appellees.
No. 89-2320.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1990.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, TODD, District Judge.*
PER CURIAM.


1
Plaintiff, Graff Trucking Company, Inc., appeals from the judgment of the district court dismissing, upon grounds of abstention, plaintiff's action for injunctive and declaratory relief, and the court's order denying its motion for a new trial.


2
Having had the benefit of oral argument and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in dismissing the action without prejudice and in denying the motion for a new trial.


3
Although there was considerable discussion during oral argument concerning changes in circumstances that may have occurred since this cause was appealed, we are, of course, limited to the record before us on appeal.  We note that the action was dismissed without prejudice, and that the district court would be in the position to entertain another filing by plaintiff should defendants engage in conduct which denies plaintiff rights guaranteed it under the United States Constitution.  We have every confidence that the defendants will see their duty in that regard, and will not subject plaintiff to unwarranted litigation and expense.


4
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court dismissing the action without prejudice and the order denying the motion for new trial, are affirmed upon the reasoning set out by the district court in its opinion of August 18, 1989.



*
 The Honorable James D. Todd, United States District Judge for the Western District of Tennessee, sitting by designation